Matter of Ali S. (2015 NY Slip Op 08072)





Matter of Ali S.


2015 NY Slip Op 08072


Decided on November 5, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 5, 2015

Tom, J.P., Friedman, Andrias, Gische, Kapnick, JJ.


16069

[*1] In re Ali S., A Person Alleged to be a Juvenile Delinquent, Respondent. Presentment Agency


Zachary W. Carter, Corporation Counsel, New York (Julie Steiner of counsel), for presentment agency.
Tamara A. Steckler, The Legal Aid Society, New York (Marcia Egger of counsel), for respondent.

Order, Family Court, Bronx County (Peter J. Passidomo, J.), entered on or about December 12, 2013, which dismissed the petition and brings up for review an order (same court, Judge and date), which granted respondent's motion to suppress physical evidence, unanimously reversed, on the law, without costs, the motion to suppress denied, the petition reinstated and the matter remanded for further proceedings.
The presentment agency's appeal from the final written order of dismissal brings up for review the court's oral suppression ruling (see CPLR 5501[a][1]; Matter of Shariff H., 112 AD3d 827 [2d Dept 2013]).
The court erred in granting respondent's suppression motion. Probable cause was established by an officer's observation in plain view of what appeared to be khat, a plant likely to contain a controlled substance. The officer, who was of Middle Eastern background, had encountered khat on several occasions as a child, had received police training regarding khat, had been involved in arrests relating to khat, and had even instructed on the subject at the police academy. She specified her ability to identify khat by its dried green leaves and odor of "rotten vegetables" or "rotten grass." The record fails to support the court's conclusion that the officer's ability to recognize khat was insufficient to establish probable cause.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 5, 2015
CLERK